ACCEPTED
                                                                     12-17-00049-CV
                                                         TWELFTH COURT OF APPEALS
                                                                      TYLER, TEXAS
                                                                   7/28/2017 2:53 PM
                                                                           Pam Estes
                                                                              CLERK

                    NO. 12-17-00049-CV


                                                  FILED IN
                          IN THE           12th COURT OF APPEALS
                                                TYLER, TEXAS
                 COURT OF APPEALS          7/28/2017 2:53:27 PM
                                                  PAM ESTES
         FOR THE TWELFTH DISTRICT OF TEXAS          Clerk


                        AT TYLER


                          IN RE:

                RANDALL ONEAL MATHIS,
                     APPELLANT

                           AND

            FREDRICKA ANTOINETTE MATHIS,
                     APPELLEE



      On Appeal from the 115TH Judicial District Court

                 of Upshur County, Texas

                   Trial Court No. 372-15


APPELLANT'S THIRD MOTION TO EXTEND TIME TO FILE BRIEF


                          DAVID B. GRIFFITH
                          State Bar No.: 08479300
                          GRIFFITH LAW FIRM, P.C.
                          404 Titus Street
                          P.O. Box 864
                          Gilmer, Texas 75644
                          (903) 843-5005
                          (903) 843-5392 - facsimile
                          davidg@griffithlawfirm.com

                          Attorney for Appellant
            APPELLANT'S THIRD MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE TWELFTH COURT OF APPEALS:

      Appellant, Randal Oneal Mathis, moves to extend the time for filing his brief, and
shows the Court the following:

       1.      The deadline for the filing of the brief is August 3, 2017.

       2.    The length of the extension sought is two weeks, that is until Thursday,
August 17, 2017.

       3.    Appellant seeks an extension because his counsel had a legal assistant
unexpectedly terminate her employment and his other legal assistant had a pre-scheduled
vacation which left his office short-handed.

       4.     The undersigned attorney would further show that this is Appellant's final
request for an extension.

       5.     Appellant's attorney of record, the undersigned, has conferred with Appellee's
attorney of record, Ebb B. Mobley, and Mr. Mobley is not opposed to this motion.

                                   PRAYER FOR RELIEF

       Therefore, Appellant respectfully requests that the Court issue an order extending
the time for filing the Appellant's Brief, in the above case to Thursday, August 17, 2017.

       Dated: July 28, 2017

                                            Respectfully submitted:

                                           GRIFFITH LAW FIRM, P.C.
                                           404 North Titus St.
                                           P.O. Box 864
                                           Gilmer, Texas 75644-0864
                                           Tel: (903) 843-5005
                                           Fax: (903) 843-5392
                                           Email: davidg@griffithlawfirm.com



                                                      --7
                                           By&,~~
                                            David B. Griffith
                                            State Bar No. 08479300
                                            Attorney for Appellant
           CERTIFICATE OF CONFERENCE BY PARTIES ON MERITS OF
             MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

        On July 28, 2017, Appellant's attorney, David B. Griffith, through his legal
assistant, Shelley Cujko, contacted Appel lee's attorney, Ebb B. Mobley, by telephone, and
Mr. Mobley advised that he was not opposed to an extension of time for Appellant to file
his brief.



                                         a2~ ,::::7 / -·
                                          David B. Griffith
                                                                           ------;?




                                CERTIFICATE OF SERVICE

       I certify that on July 28, 2017, a true and correct copy of the foregoing Appellant's
Third Motion to Extend Time to File Brief has been served on all parties and/or counsel of
record, as follows, to wit:

Ebb B. Mobley
Electronically through
the Electronic Filing Manager
to ebbmob@aol.com



                                          David B. Griffith